NOTICE OF ALLOWABILITY

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a lifter assembly for emptying refuse container, the assembly comprising a cart lifter and a scissors-type extension arm assembly.  The extension assembly include first and second scissor arms, where one end is pivotally mounted to a sliding block within a channel.  Applicant further claims a rotary actuator attached to a bracket that is attached to a side of a container, where the rotary actuator is connected to the first scissor arms and rotates to extend and retract the arm assembly.  
Scissor-type extension assemblies are well known in the art, see US 7,871,233 and US 2011/0038697, however these assemblies rely on piston actuators to extend and retract the assembly.  US 2010/0322749 teaches a rotary actuator which actuates an extension arm assembly to extend, as it actuates a sliding block to slide along a channel.  However, this actuator is attached to the movable sliding block, where the applicant claims the rotary actuator is fixedly attached to a bracket which is attached to a container wall. 
The examiner has found the claimed lifter assembly to be both novel and non-obvious in light of the prior art.  
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        

29 July 2021